DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussein (US 2021/0080194) in view of Maisotsenko (US 7,197,887).
Regarding claim 1, Hussein discloses a method of manufacturing (refer to Fig. 10), the method comprising: 
creating an electronic file defining a heat exchanger in layers (refer to par. 64, lines 4-14, wherein an article 4 such as a heat exchanger is formed layer-by-layer by means of a lowering powder bed 180, a powder spreader 182 and a laser 184; the laser and the lowering of the bed are controlled by a computer 186, which is in turn controlled by a computer program (e.g. computer data defining the heat exchanger 4 to be manufactured), therefore, an electronic file defining the heat exchanger in layers  is necessarily created); and 
building the heat exchanger with an additive manufacturing process (refer to par. 64, lines 1-2) in which the heat exchanger is built layer-by-layer by depositing powder and selectively solidifying the powder in accordance with the electronic file (refer to par. 64, lines 4-14). 
While Hussein discloses building the heat exchanger (refer to par. 64, lines16-21, wherein Hussein discloses building the heat exchanger with the additive manufacturing process, in which the heat exchanger can be manufactured with channels), Hussein fails to explicitly disclose that the heat exchanger comprises: a plate with an external surface, wherein the external surface bounds an interior of the plate; a channel disposed in the heat exchanger, wherein the channel passes through a portion of the interior of the plate; and a nozzle integrally disposed in the heat exchanger, wherein the nozzle extends through a portion of the external surface and is fluidly connected to the 
However, Maisotsenko teaches a heat exchanger (refer to the evaporative cooler as can be seen from Figs. 1A-1C) comprising:
a plate (6) with an external surface (refer to Fig. 1C below), wherein the external surface completely bounds an entirety of an interior of the plate (in the instant case, the interior of the plate is considered to be the surface that includes channel guides 8 defining channels 3 and 4);
a channel (4, Fig. 1A) disposed in the heat exchanger, wherein the channel (4) passes through a portion of the interior of the plate (refer to Fig. 1A, wherein said channel is located through a middle portion of the interior of the plate); and
a nozzle (in the instant case, perforation 11 is being considered as the nozzle; NOTE: applicant’s disclosure defines a nozzle as an aperture or gap configured to transfer or ejection of a liquid) integrally disposed in the heat exchanger, wherein the nozzle extends through a portion of the external surface (refer to Figs. 1A-1C) and is fluidly connected to the channel (4), wherein the nozzle (11) is configured to transport a fluid from the channel (4), through the external surface (refer to Fig. 1C below), and to distribute the fluid onto a portion of the heat exchanger, in order to provide an indirect evaporative cooler of fluids of all types having cross flowing wet and dry channels on opposite sides of a heat exchange plate which allows heat transfer through the plate (refer to col. 2, lines 55-59).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hussein such that the heat .


    PNG
    media_image1.png
    576
    815
    media_image1.png
    Greyscale


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussein (US 2021/0080194), Maisotsenko (US 7,197,887), and further in view of Holdenried (US 8,671,669).
Regarding claim 4, Hussein as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hussein as modified discloses the channel, but fails to explicitly disclose a valve disposed in the channel, wherein the valve is configured to regulate a flow of liquid through the channel.
However, Holdenried further teaches that it is known in the art of refrigeration, to provide a regulating element (12) disposed in a channel (refer to Fig. 1), wherein said regulating element may be a throttle valve that accomplishes a passive control of a cross-section of the channel (refer to col. 4, lines 8-11), in order to ensure a necessary minimum over a wide speed range (refer to col. 4, lines 6-8).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Hussein by providing a valve as taught by Holdenried and dispose it in the channel, wherein the valve is configured to regulate a flow of liquid through the channel, in order to ensure a necessary minimum over a wide speed range.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763